DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered. 
Claims 1, 3, 5-10, 14, 16, 19, and 22-24 have been presented for examination. 
Claims 1, 3, 5-10, 14, 16, 19, and 22-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The information disclosure statement (IDS) submitted on 10/29/21 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Examiner has considered the IDS as to the merits.
This action is made Non-Final.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-10, 14, 16, 19, and 22-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1, 3, 5-10, 14, 16, 19, and 22-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more in view of 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
In view of Step 1 of the analysis, claim(s) 1, 14, 16, and 19 are directed to a statutory category as a machine.
In view of Step 2A, Prong One, the claims are directed to a judicial exception as an abstract idea. Specifically the claims are directed to an abstract idea in the form of a mental process.
The steps cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting a “processor”, nothing in the claim elements precludes the steps from practically being performed in the human mind. For example, but for the “computer processor” language, the claim encompasses the user manually “identifying … line segments of the roof using input from a user selecting end points of the line segments in the image having pixels on the display;” and “generating … a three-dimensional model of the roof utilizing line segments, and determining…three-dimensional information of the line segments including position, orientation and length of the line segments based at least in part on the image;” and “determining… a classification of at least one of the line segments as one of a plurality of predefined roof elements utilizing position and orientation of a first line segment of the line segments relative to a position and orientation of a second line segment of the line segments as compared to rules for how line segments of the predefined roof elements of the roof are arranged.” It is unclear how these steps individually and in combination cannot practically be performed in the mind by a person with possibly a pencil and paper. It seems as if a user could use a pencil and paper to determine, draw, and identify the roof lines as recited. The mere nominal recitation of a generic processor does not take the claim limitations out of the mental processes grouping. An evaluation of whether additional limitations are insignificant extra-solution activity is then performed. Thus, the claim recites an abstract idea in the form of a mental process. See MPEP 2106.04(a)(2) III B & C.
In view of Step 2A, Prong Two, the claim does not recite additional elements that integrate the judicial exception into a practical application. The claim recites an additional element of a computer processor which is at best represents mere generic computer components. The claimed additional element: that a processor is used to perform the process is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. The claim 1 also discloses additional element of displaying on a display… an image depicting a roof, the image having pixels. There is nothing recited in the claim that would make the display, even with image with 
In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component (processor & display). The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the (2019 PEG), a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. The additional elements of “generating, …, a report including a cumulative length for one or more roof element of the line segments from the determined lengths of the line segments based on the determined classification of at least one of the line segments as one of the plurality of predefined roof elements” are considered Insignificant Extra-Solution Activity. See 2106.05(g). The claims are not directed to Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field (MPEP 2106.05(a) as they do not improve the functioning of the computer itself and are not improvement in field of image identification. Further the 
System claims 14, 16, and 19 are rejected with similar rationale as claim 1 above. Although the claims are not identical, they are directed to data gathering from image/wireframe mage formats and performing analysis (mental steps) on the gathered data to generate a report without any additional elements (processor/non-transitory computer readable storage medium/display) that would add significantly more. 
Claims 3, 5-10, 22-24 merely recite additional aspects of the roof elements and their classification and evaluation, further adding to classification algorithm/metal steps. None of the dependent claims could not be practically be performed in the mind and therefore the dependent claims are also rejected. Further the claims do not disclose any additional element (other than already disclosed in the parent claim) and the claim as a whole do not disclose Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field as per MPEP 2106.05(a).
Relevant Prior Art
US PGPUB No. 20090132436 by Pershing et al teaches system (10) which has a roof estimation service (70) that receives aerial image files (54) of building (92) with 
Response to Arguments
(Argument 1) Applicant has argued in Remarks Pg.12:
Applicant respectfully submits that this is a misunderstanding of Applicant’s argument. Specifically, the manual process cannot be and is not now performed on a computer. The invention described in the claims is an apparatus having instructions for a new technological process that takes the place of and is much different than the manual process, rather than simply carrying out a previously manual process on a computer.
(Response 1) Although the process now is performed on the computer, the process of determining the classification of roof still involves mental steps which can be performed without the aid of specialized computer using pencil paper. See MPEP 2106.04(a)(2) III B & C. Here the generic computer is used as an aid to gather information (displaying) and then performing various mental steps.
(Argument 2) Applicant has argued in Remarks Pg.12-14:
In Prong Two of the two-pronged analysis set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception, and thus is eligible at Pathway B. This concludes the eligibility analysis. MPEP § 2106.04(II)(A)(2). One way to demonstrate such integration is when the claimed invention improves the functioning of a computer or improves another technology or technical field. MPEP § 2106.04(d)(1).

At its heart, the presently claimed invention is a technological breakthrough. The invention is not a manual process applied by a computer. Rather, the invention is a solution to a computer-based problem, which was how to enable a computer to determine roof feature classifications from an image.

Roof feature classification was originally a manual process. Before the inventions recited in the pending claims, there was no technical solution to the technical problem of how to automatically classify roof features. For example, the manual process included an operator looking at an image of a roof and applying her previous experience of how to determine features of a roof to determine that a line in the image depicts a ridge versus an eave. However, prior to the current invention, it was not possible for a computer to automatically determine a classification of a line or a feature as recited in the pending claims. A technological solution was needed to the technological problem of automated analysis of an image of a roof to determine classifications of features of that roof.
…
Later, prior software was introduced that allows a user to measure slope (change in elevation between two points) and dimensions on a roof (such as, for example, by clicking a point in a first image at which to start the slope measurement, clicking a corresponding point in a second image, and then a point in the first image at which to end the slope measurement). However, the software did not have a method to automatically classify roof elements, such as ridge lines, drip edges, eaves, and so on.

(Response 2) In this case, the invention does not improve the functioning of a computer as none of the hardware of components or processes specific to function of the computer are non-generically claimed with associated improvements. The claims also does not improve the technology or the technical field of roof element classification for further use, as the claims appear to directed to performing the steps on a computer that were previously manually performed. E.g. The change in slope measurement (how it is measured from aerial image) is neither claimed nor how it is used to determine various roof elements is claimed. The prior manual process as claimed therefore is merely computerized on a general purpose computer.
(Argument 3) Applicant has argued in Remarks Pg.15:
The inventors of the concepts embodied in the currently pending claims developed instructions for determining automatically with the one or more computer processor a classification of at least one of the line segments...utilizing position and orientation of a first line segment of the line segments relative to a position and orientation of a second line segment of the line segments as compared to rules for how line segments of the predefined roof elements of the roof are arranged. The manual process described above for classifying roof elements did not utilize position and orientation of a first line segment of the line segments relative to a position and orientation of a second line segment of the line segments as compared to rules for how line segments of the predefined roof elements of the roof are arranged. Thus, the apparatus of claim 1, for example, is not the manual process simply applied to a computer. Rather, a new apparatus is claimed that allows a computer processor to automatically classify roof elements based on a three-dimensional position and orientation of the line segments using rules for how line segments of the predefined roof elements of the roof are arranged.

(Response 3) The "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. The courts do not distinguish 
(Argument 4) Applicant has argued in Remarks Pg.15-16:
Further, the elements of claim 1, for example, embody a practical application in the field of roof feature image analysis and measurement. The claims impose a meaningful limit on any base abstract idea, such that the claim is more than a drafting effort designed to monopolize any base abstract idea. Not only does claim 1, for example, determine a classification of at least one of the line segments as one of a plurality of predefined roof elements utilizing position and orientation of a first line segment of the line segments relative to a position and orientation of a second line segment of the line segments as compared to rules for how line segments of the predefined roof elements of the roof are arranged (claim 1), the claims also 

(Response 4)MPEP 2106.0h(h) states that “another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use”.” The claim is directed simply data gathering and report generation based on captured image, limiting the technological use to roof assemblies. The result of the report generation does not affect/improve on how the process of image analysis or measurement (as in Parker v. Flook, and contrast to Diamond v. Diehr). The algorithm of determination of the dimensions in an image (length and orientation of line segments) if claimed specifically may have been improvement in the algorithm to more accurately translate captured image data, however the claims generically recite this determination step. The emphasis is on what happens when these measurements are determined, i.e., roof feature determination/classification, which remains a mental step (even if based on rules) and not an improvement in the technological environment”/”field of use”, and at best extra solution activity.
(Argument 5) Applicant has argued in Remarks Pg.16-17:


(Response 5) The image having pixels on a computer (display) is not an improvement in functioning of a computer or improvement in the technological environment. There is no correlation between the pixels and position/orientation/ length claimed that would lead to improved image analysis (or data gathering --- such as slope) such that the data derived can be better used in classification of roof elements. The generic recitation or capturing data from image is therefore not understood as improvement in the technology, but simply application of mental steps (rules to classify line segments) on a computer.
(Argument 6) Applicant has argued in Remarks Pg.17:
Additionally, claim 19 recites “instructions that when executed by the at least one processor cause the at least one processor to: produce at least part of a wireframe image of a roof, using locations of end points of line segments identified by a user ina first image depicting the roof and using rooflines grouped by elevation based at least in part on the locations of the end points” and “align the wireframe image of the roof drawn in the first image with a same roof depicted in a second image, the first and second images being captured from different perspectives, the first and second images having pixels.”

Further, even if some elements of the claims are done, or can be done, manually, this does not automatically make the invention abstract. Rather, for claims to be directed to nonstatutory subject matter, the claims must first be directed to an abstract idea such that simply applying the already abstract idea to a computer does not save the invention from being abstract. In the present case, even if one could manually carry out each and every one of the elements of the claims, the elements of the claim are not well understood, routine, or conventional activity, and the claims are integrated into a practical application of image analysis, specifically, the determination of a classification of at least one of the line segments as one of a plurality of predefined roof elements of a structure in an image displayed on a display.

(Response 6)As explained previously, and in MPEP 2106.04(a)(2) III A-C and specifically A, applicant has not argued what limitation cannot be practically be 
Arguments made on remarks Pg.18-19 are moot in view of updated rejection.
(Argument 7) Applicant has argued in Remarks Pg.20-21:
The Office Action at page 3 states that the claims are not analogous to McRo, because McRo “was directed to improving animation in a computer.” Applicant respectfully disagrees and submits that the pending claims improve image analysis in a computer. Like the claims of McRo, the pending claims use a combined order of specific rules, in this case, to analyze images to classify line segments of roofs in the images into predefined roof elements, thus improving the computer technology. The claims involve the determination of three-dimensional information from an image, which is more than simply applying rules to data. Further, the claims do not pre-empt all types of roof classification, as the claims are specific to a method that utilizes position and orientation of a first line segment relative to a position and orientation of a second line segment of the line segments. Additionally, dependent claims 23 and 24 further integrate the invention into practical applications and demonstrate that other types of roof classification are not pre-empted.

(Response 7) McRO is not analogous case for many reasons. In McRO the image analysis as performed was not merely field of use to gather data from the image but to update the animation so the lip movements are synchronized with associated sound. In this case there is no animation or updating of the captured image. Further 
Examiner cannot comment on the non-precedential decisions.  
Therefore the 101 rejection is MAINTAINED.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351. The examiner can normally be reached Mon-Thu, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKASH SAXENA
Primary Examiner
Art Unit 2147



/AKASH SAXENA/Primary Examiner, Art Unit 2147                                                                                                                                                                                                        Thursday, December 9, 2021